Citation Nr: 0417372	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  95-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left thyroid lobectomy with 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1973 to July 1993.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington, 
dated in March 1994 that granted service connection for 
residuals of a left thyroid lobectomy with hypothyroidism, 
evaluated as 10 percent disabling from August 1, 1993.  

The Board remanded the matter in February 1997 and again in 
December 1997 for further development and adjudicative 
actions.  It was returned to the Board, but, in July 2002, 
the Board undertook additional development pursuant to 
authority granted by a new regulation.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated that regulation, and 
in July 2003 the case was remanded for RO review.  It is 
again before the Board.  

In May 2004, the Board received evidence from the veteran 
consisting of dental and periodontal treatment records.  In 
its July 2002 decision, the Board denied service connection 
for periodontal disease.  This recently received evidence is 
thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's subjective complaints include mild 
constipation and jitteriness.

2.  The veteran has required continuous medication for a 
thyroid disorder but he has remained euthyroid throughout the 
initial evaluation period with no significant symptoms due to 
his thyroid disorder.



CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for residuals of a left thyroid lobectomy with hypothyroidism 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (1995); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 7903 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of two letters to the veteran 
from the RO, dated in April 2001 and April 2002, 
respectively, and the discussion in the July 2001 
Supplemental Statement of the Case (SSOC).  By means of these 
documents, the veteran was told of the requirements to 
establish an increased rating, the reasons for the denial of 
his claim, and of his and VA's respective duties.  He was 
also asked to submit information and/or evidence pertaining 
to his claim to VA.  Additionally, any error relating to the 
specific verbiage used in the letters is harmless because in 
a statement received in April 2003 the veteran stated he had 
no additional evidence to submit.  See 38 U.S.C.A. § 7261(b) 
(West 2002).

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  After the issuance of the VCAA 
letter the veteran was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  His claim was also readjudicated 
based upon all the evidence of record in July 2003.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to him.  The disposition of 
the veteran's claim would not have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA and private medical records.  There is no 
indication of any relevant records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A VA examination was conducted in November 2002 and 
a report of this examination is in the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  




II. Factual background

In August 1993, the veteran filed a claim of entitlement to 
service connection for residuals of left thyroid lobectomy.  
In a rating decision dated in August 1993, the RO granted 
service connection for residuals of left thyroid lobectomy 
with hypothyroidism.  A 10 percent rating was assigned, 
effective from August 1993.  The veteran perfected an appeal 
of the 10 percent rating.  

Service medical records show that the veteran underwent 
excision of a benign adenoma along with left thyroid 
lobectomy in January 1985.  VA examination in September 1993 
revealed a 3.5 inch thyroid scar without tenderness.  There 
was no mass or goiter in the neck.  The veteran had no signs 
or symptoms and was on medication.  VA outpatient treatment 
reports show in October 1994 that the veteran was clinically 
euthyroid.  The veteran testified in August 1995 that 
although he remained euthyroid, he did experience headaches, 
jitteriness and emotional swings which he believed were 
related to the thyroid medication.  VA examination in October 
1995 showed the veteran to be euthyroid with Cytomel and with 
no apparent sequelae.  

Additional treatment records dated in from 1995 to 1997 show 
minimal complaints related to thyroid.  In June 1996, the 
veteran was noted to be doing OK on thyroid medication.  VA 
examination in November 1998 revealed that he complained of 
occasional jitteriness, warmth without hot flashes, and no 
cold intolerance.  Thyroid replacement was at appropriate 
levels with medication.  

A private neurological examination report dated in December 
1998 contains a conclusion that the veteran's neck and 
headaches were muscular in origin.  

Outpatient treatment records dated from April 1997 to 
September 2000 show that in September 1997 and February 2000, 
the veteran underwent an ultrasound of his thyroid after he 
complained of hoarseness and a feeling of a lump in his 
throat.  The ultrasound showed a surgically absent left 
thyroid lobe, a tiny 2 millimeter hypo echoic area, too small 
to categorize, and otherwise a normal study.  Continued 
complaints of this feeling failed to support a finding of 
functional impairment.  Additional VA treatment records dated 
through 2002 show no significant complaints or findings 
relating to the thyroid.  

In November 2002, the veteran underwent a VA examination to 
assess the current status of his thyroid disorder.  The 
examiner reviewed the claims folder and recorded the 
veteran's history.  The veteran was currently working 40 
hours per week in the computer industry.  He was reportedly 
mentally clear.  He reported he had lost about 7 pounds over 
the past few months due to decreased appetite.  He was not 
bothered by fevers, sweats or chills.  His overall health was 
reportedly good and he was quite active.  He was bothered by 
chronic headaches.  He took eye drops for glaucoma.  He 
reported that he could climb five flights of stairs without 
stopping but would be short of breath.  He denied swelling of 
the ankles or heat intolerance.  He reported that he would 
have a bowel movement every three to four days and he needed 
to take a mild cathartic.  There was no skin disturbance 
except for nail fungal infection.  There were no urinary 
problems, erection problems, bruising, seizures, hair loss, 
weight gain, shortness of breath, or loss of consciousness.  
He reported his voice was normal now.  He was taking his 
replacement dose of thyroid medication.  Examination revealed 
a healthy appearance.  There was no palpable enlargement or 
nodule of the right thyroid.  Nails and lungs were normal.  
Reflexes were hypoactive, muscle strength was excellent and 
there was no myxedma.  Visual fields were full.  Thyroid 
testing was normal.  Photographs were consistent with the 
examination.  The examiner diagnosed euthyroid state.  He 
noted a history of abnormality on echo without further 
documentation of a nodule.  The examiner opined that there 
was no mental sluggishness, fatigability, weight gain, 
myxedma, muscular weakness, cold intolerance, cardiovascular 
involvement or bradycardia.  There was hypoflexia but no 
sleepiness, no anatomical constant residuals other than scar, 
no hoarseness or trouble swallowing.  Daily medication was 
keeping the veteran in a euthyroid state.  There was no 
disfigurement.  




III.  Legal analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2003).

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The veteran has appealed the rating decision assigning an 
initial rating of 10 percent for a thyroid disorder, 
effective from August 1993.  38 C.F.R. § 4.118.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Effective June 6, 1996, VA revised the criteria for 
evaluating disabilities of the endocrine system. 61 Fed. Reg. 
46720-46731 (1996).  The new criteria for evaluating 
endocrine disabilities are codified at 38 C.F.R. § 4.118 
(2003).  The veteran was notified of these changes and the RO 
had the opportunity to determine the applicability of both 
the old and new rating criteria to the current claim.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003); VAOPGCPREC 
3-2000 (April 10, 2000). 

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir 2003).  

In the current case, the Board finds that whether or not the 
new rating criteria has retroactive effect is irrelevant.  As 
discussed below, the medical evidence obtained since 1993 
does not provide any basis for the award of an increased 
evaluation under either the old or new rating criteria at any 
time during the appeal period. 

Under the criteria for rating hypothyroidism prior to the 
revisions made in June 1996, a 10 percent evaluation required 
moderate hypothyroidism with fatigability.  A 30 percent 
evaluation required moderately severe hypothyroidism with 
sluggish mentality and other indications of myxedema, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  A 60 percent disability evaluation 
required severe hypothyroidism, with symptoms under 
"pronounced" somewhat less marked, decreased levels of 
circulating thyroid hormones (T4 and/or T3, by specific 
assays).  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).

The revised criteria provide a 10 percent evaluation for 
hypothyroidism with fatigability, or; continuous medication 
required for control.  A 30 percent evaluation requires 
hypothyroidism with fatigability, constipation, and mental 
sluggishness.  The next higher, or 60 percent disability 
evaluation, requires muscular weakness, mental disturbance, 
and weight gain.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2003).

With respect to the former and new criteria, the record 
reflects that throughout the initial evaluation period, the 
veteran has taken medication for hypothyroidism. According to 
the medical history since 1993, and as described in the 
November 2002 VA examination report, the prescribed dose of 
thyroid replacement has kept the veteran euthyroid.  
Nevertheless, while the veteran has complained of multiple 
symptoms that he attributes to his thyroid disorder, he has 
repeatedly been found to be euthyroid and there is no medical 
evidence substantiating the presence of any of the symptoms 
or manifestations required for a higher evaluation under the 
former or current criteria.  The record is replete with 
reference to lack of sluggish mentality, other indications of 
myxedema, or fatigability.  There is some reported 
constipation for which the veteran takes a cathartic.  The 
reported headaches and neck aches have been clinically found 
to be muscular in origin.  These facts do not support a 
higher rating.  Moreover, there has been no reported muscular 
weakness, mental disturbance, or weight gain.  Based on the 
current record, the Board must conclude that an evaluation in 
excess of 10 percent is not warranted at any time during the 
initial evaluation period.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability at issue.  In addition, 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  In fact, the 
veteran recently reporting working 40 hours per week in the 
computer industry.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.  38 C.F.R. § 3.321 (2003).




ORDER

An initial rating in excess of 10 percent for residuals of a 
left thyroid lobectomy with hypothyroidism is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



